Citation Nr: 1327025	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  10-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bronchitis, to include as a result of mustard gas exposure.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a left leg scar.

6.  Entitlement to service connection for acute pelvic inflammatory disease.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for diabetes mellitus, type II.

9.  Entitlement to service connection for skin rash with itching, to include as a result of mustard gas exposure.

10.  Entitlement to service connection for gall bladder disease with left-sided stomach pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to her and the submission of evidence which she may have overlooked and which would be advantageous to her position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the PTSD issue on appeal has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case.

Virtual VA (electronic) records show that service connection was established for allergic rhinitis in a May 2012 rating decision.  Although the Veteran submitted correspondence in February 2012 indicating a desire to limit the issues addressed in her appeal and requesting another Board hearing, her service representative provided a statement in July 2013 clarifying that she did not wish to withdraw any issues from her appeal and that she was not requesting another hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate her claims, including her PTSD claim as a result of personal trauma, by correspondence dated in November 2008 and May 2009.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran contends that she has PTSD as a result of a sexual assault during active service and as a result of her duties working with casualties from Vietnam.  She also asserted that she has bronchitis, migraine headaches, a left leg scar, hypertension, type II diabetes mellitus, and skin rash with itching, as a result of mustard gas or chemical exposure, and sinusitis, acute pelvic inflammatory disease, and gall bladder disease with left-sided stomach pain for which she received treatment in service.  She testified that she had been involved in a chemical containment incident during active service, but has provided no specific information as to the date or other circumstances involved.  These claims have not been addressed by VA compensation examination.

Service treatment records show the Veteran was treated including for upper respiratory infections in November 1969, for acute pelvic inflammatory disease in January 1970, for nervous (tension) headaches in March 1970, for situational neurosis in June 1970, for left-sided abdominal pain in September 1970, and for allergic rhinitis/sinusitis in September 1970.  A June 1971 report of medical history noted she had occasional headaches, sinusitis, and depression and worry.  The Veteran's June 1971 separation examination revealed normal clinical evaluations of the vascular, endocrine, neurologic, and psychiatric systems and normal lungs and skin.  The examination report also revealed abnormal sinuses and a one inch scar to the "right" leg.  

VA treatment records include diagnoses of hypertension in June 1999 and show a diagnosis of diabetes mellitus was being considered in January 2002.  No opinions as to etiology were provided.  A noted dated in July 2005 shows the Veteran reported a history of gestational diabetes in the 1980's and a September 2006 report noted she underwent a hysterectomy in 1986 for fibroid tumors.  An October 2010 hospital report provided a diagnosis of PTSD with a trauma history that included a reported post-service attempted rape at age 30, a rape during active service, and duties working with casualties from Vietnam.  A May 2012 VA examination report noted a diagnosis of allergic rhinitis, but no indication of any residuals of sinusitis.

The Board further notes that service records show the Veteran's duties included social work; therefore, her claim of having worked with casualties from Vietnam is found to be consistent with the circumstances of her service.  She has not identified any existing service records associated with her claimed sexual assault in service and the Board finds no further efforts to verify this specific event are warranted.  However, as evidence of behavior changes following a claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor, an opinion from an appropriate medical or mental health professional should be obtained to address whether the evidence of record in this case indicates that a personal assault occurred.  The Veteran should also be requested to provide additional, specific information concerning her claimed gas and/or chemical incident exposure in service.  The Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts to allow her the opportunity to obtain and submit those records for VA review.

2.  Request that the Veteran provide additional, specific information concerning her claimed gas and/or chemical incident exposure in service.  She should be notified that she must cooperate fully and must provide enough information to identify and locate any existing records as to this matter.  

Upon receipt of information sufficient to identify and locate any existing records, appropriate efforts should be taken to verify her claimed gas and/or chemical exposure in service.  All efforts to procure records should be documented in the file.  

3.  Following completion of the above, schedule the Veteran for a VA mental disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a present psychiatric disorder, including PTSD, was incurred as a result of service.  The examiner should address the relevance, if any, of service treatment reports and whether the evidence of record indicates that a personal assault occurred in service.  Opinions should be provided based on the results of examination, the credible lay evidence of prior symptom manifestation and treatment, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that bronchitis, migraine headaches, sinusitis, left leg scar, acute pelvic inflammatory disease, hypertension, type II diabetes mellitus, skin rash with itching, and gall bladder disease with left-sided stomach pain developed as a result of service, including any verified gas and/or chemical exposure in service.  The examiner should acknowledge that the Veteran was treated for upper respiratory infections in November 1969, for acute pelvic inflammatory disease in January 1970, for nervous (tension) headaches in March 1970, for left-sided abdominal pain in September 1970, for allergic rhinitis/sinusitis in September 1970, and that her June 1971 report of medical history noted she had occasional headaches and sinusitis.  

Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

